     Case: 1:21-cv-01655-PAB Doc #: 1-2 Filed: 08/25/21 1 of 2. PageID #: 31



From: Kimberlee Warren <cpkbw@cuyahogacounty.us>
Sent: Monday, December 7, 2020 11:30 AM
To: Greg Popovich <CPGXP@cuyahogacounty.us>
Cc: Chuck Aliff <califf@fopohio.org>
Subject: Fw: FOP Dues for Fair Share Members - Janus Act


Good morning Greg,

The below e-mails were forwarded to Chris Russ on 11/18/20 and 12/1/20. There has been no
response from him, and I am asking that you look into this matter. I have never been a
member of the FOP Union and have never signed a union card.

I appreciate your assistance.

Kimberlee Warren,
Probation Officer
Cuyahoga County
Common Pleas Court
Justice Center, 7th Fl.
1200 Ontario St.,
Cleveland, Ohio 44113
(216) 443-7911




                                                                            Exhibit B. Pg.0001
      Case: 1:21-cv-01655-PAB Doc #: 1-2 Filed: 08/25/21 2 of 2. PageID #: 32


Sent: Wednesday, November 18, 2020 10:52 AM
To: Christopher Russ <cruss@cuyahogacounty.us>
Cc: Kimberlee Warren <cpkbw@cuyahogacounty.us>
Subject: FOP Dues for Fair Share Members - Janus Act

Hi Chris,

As background, we had two deduction rates for union dues prior to the Janus Act – member and fair
share. When the fair share rate was eliminated because of the Act, all our deduction rates were
converted to one rate. I don’t have any communication on what the Union reps advised staff to do
if they no longer wanted dues deducted but when someone asks how to stop the dues, I just advise
them to send an email and we will stop the deduction. I also don’t have any other formal
communication on a procedure at that point.

Kimberlee Warren is one of the people who was paying a fair share and the rate was converted.
Deductions did not stop for fair share payers unless they requested it. Kimberlee has been paying
the dues since the Janus Act went into effect but is now being told that she can’t vote because she is
not a member.

I suggest that the FOP reimburses her the deductions they kept even though she was not a member.
Can Mr. Aliff facilitate the reimbursement from August 2018 until November 2020?

Pat Mingee
Payroll Officer / Administrative Assistant
Cuyahoga County Common Pleas Court – General Division
1200 Ontario Street, 11th Floor, Courts Tower
Cleveland, Ohio 44113
Phone: (216) 443-8557
Fax: (216) 443-5424
Cp1pm@cuyahogacounty.us




                                                                                       Exhibit B. Pg.0002
